DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 19 May 2020.
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites, and its dependent Claim 16 incorporates, in particular, the limitation "The interface structure of claim 14".  There is insufficient antecedent basis for this limitation in the claim, as Claim 14 has been cancelled. For the purposes of further examination, Claim 15 is assumed to recite, in particular, “The interface structure of claim 1[[
Claim 23 recites, and its dependent Claim 16 incorporates, in particular, the limitation "interface structure of claim 22 wherein the secure feature is provided ".  There is insufficient antecedent basis for this limitation in the claim, as Claim 14 has been cancelled. For the purposes of further examination, Claim 15 is assumed to recite, in particular, “interface structure of claim 22 wherein a[[
The term "a relatively short distance from the liquid interface to facilitate a relatively low-profile height" in Claim 25 is a relative term which renders the claim, and its dependent Claim 26, indefinite.  The terms "relatively short distance" and “relatively low-profile height” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-2, 7, 15, 18-20, 22-26, 28 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trafton et al. (U.S. 2003/0035032 A1).
Regarding independent Claim 1, Trafton et al. teach (§§0034-0064 and Figs. 1-16) a print liquid supply interface structure (best seen in Figs. 9A-B, 10) to fluidically connect a fluid supply container (16) to a receiving station (20), comprising a liquid channel (71) having at least one liquid channel wall, the liquid channel including a liquid interface to fluidically connect to a fluidic needle (74) of the receiving station, the interface including a seal (72) to seal to the needle, and a needle receiving portion extending up to the liquid interface defining a needle insertion direction; at least one key pen (60) next and parallel to the needle receiving portion of the liquid channel; and an integrated circuit (55) next to the needle receiving portion of the liquid channel, distanced from a first virtual reference plane that intersects the key pen and needle receiving liquid channel portion, contact pad surfaces of the integrated circuit approximately parallel to and facing said first virtual reference plane and being arranged along a line extending in a lateral direction.  Please note that a first virtual reference plane could be any plane approximately parallel to and facing contact pad surfaces of the integrated circuit 55 that intersects the key pen 60 and needle receiving liquid channel portion 71.
Trafton et al. are silent with respect to the at least one key pen protruding from a base over more than 10 millimeters. However, as shown in Figs. 9A-B, the key pen has to protruding from a base enough to give the user servicing the receiving station a clear indication in case the fluid supply container attempted to be inserted in certain position is a wrong type for that particular position. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the at least one key pen (60) to protrude from a base over more than 10 millimeters to ensure reliable detection of failed container insertion in the range easily sensed by an operator. The motivation for doing so would be to improve the reliability of the system while maintaining 
Regarding Claim 2, Trafton et al. further teach a key pen (61, 62) at each side of the needle receiving liquid channel portion, so that the key pens are provided at opposite lateral sides of the needle receiving liquid channel portion and are intersected by said first virtual reference plane (best seen in Figs. 12, 15-16).
Regarding Claim 7, Trafton et al. further teach the key pen to not protrude beyond the outer edge of the liquid output interface (best seen in Figs. 9A-B, 10).  
Regarding Claim 15, Trafton et al. further teach the base comprising a base wall (95, §0039 and Figs. 6, 9, 12, 15-16) having a hole (65, §0043 and Figs. 12, 16), wherein a base portion (80) of the key pen is separately inserted in the hole, and the inserted key pen protrudes from the base wall.  
Regarding Claim 18, Trafton et al. further teach a secure feature (68, §0043 and Figs. 12, 16) next to the at least one key pen, the secure feature also intersected by said first virtual reference plane.  
Regarding Claim 19, Trafton et al. further teach a secure feature (Figs. 12, 16) the secure feature comprising a clearance and a stop surface at an external lateral side of the interface structure, next to the respective key pen.  
Regarding Claim 20, Trafton et al. further teach a secure feature (Figs. 12, 16) the stop surface being provided at a front side of the clearance next to the key pen.  
Regarding Claim 22, Trafton et al. further teach a secure feature a guide feature (52, §§0038-0049 and Figs. Figs. 5-8) next to and on the lateral outside of the at least one key pen, the guide feature extending parallel to the needle insertion direction to aid in sliding the interface structure into the receiving station while aligning the liquid interface with respect to the needle.  
Regarding Claim 23, Trafton et al. further teach a secure feature (68, §0043 and Figs. 12, 16) provided in or adjacent said lateral guide feature.  
Regarding Claim 24, Trafton et al. further teach a support wall (56, §0045 and Figs.12, 15) to 
Regarding Claim 25, Trafton et al. further teach (best seen in Figs. 9A,B) a front push area (e.g. the bottom of the key slot 68 in the needle insertion direction) adjacent the liquid interface opposite to the liquid interface and the first virtual reference plane as compared to the integrated circuit, to push against a structure to release the needle for insertion into the interface, the front push area terminating at an edge at a relatively short distance from the liquid interface to facilitate a relatively low-profile height of the interface structure.  
Regarding Claim 26, Trafton et al. further teach (best seen in Figs. 9A,B) the distance between the liquid interface edge and the front push area edge being less than an inner diameter of the interface edge.  
Regarding Claim 28, Trafton et al. further teach (best seen in Fig. 15) a reservoir connecting liquid channel portion to connect the liquid channel to the liquid container, the reservoir connecting liquid channel portion protruding at least partially from the interface structure to facilitate connection to the container.  
Regarding Claim 30, Trafton et al. further teach lateral sides (50a, 50b, §0043 and Figs. 12, 14-16) to enclose recesses (65a, 65b) between the liquid channel wall and each lateral side at opposite sides of the liquid channel, one key pen (61, 62) extending in each recess.  
Regarding Claim 31, Trafton et al. further teach (Figs. 12, 14-16) a slot (e.g. 65a, 65b, or additional slots best seen in Figs. 14-15 as part of the bottom wall 95) provided in an external side of a support wall of the interface structure, adjacent the needle receiving liquid channel portion and liquid interface, and   the integrated circuit at an opposite lateral side of the needle receiving liquid channel portion with respect 
Regarding Claim 32, Trafton et al. further teach (see modified Fig. 6, below) a center virtual reference plane extending parallel to the needle insertion direction and perpendicular to the first virtual reference plane, extending approximately through a middle of a width of the interface structure, and the needle receiving liquid channel portion and the liquid interface are located on one side of the virtual perpendicular reference plane and the integrated circuit contact pads are located on the other side of the virtual perpendicular reference plane.  

    PNG
    media_image1.png
    254
    590
    media_image1.png
    Greyscale

Regarding Claim 33, Trafton et al. further teach (Figs. 5-8) the interface structure including relatively straight external guide surfaces at straight angles with each other and parallel to the needle insertion direction to slide the interface structure along corresponding receiving station surfaces to facilitate installation of the container in the receiving station.  
Regarding Claim 34, Trafton et al. further teach at least one lateral guide surface (52, §§0038-0049 and Figs. Figs. 5-8) at a lateral side of the interface structure and at least HANLEY, FLIGHT & ZIMMERMAN, LLCPage - 8 -one intermediate guide surface of a support wall (56, §0045 and Figs.12, 15) extending between the lateral sides, the support wall supporting the integrated circuit.  
Regarding Claim 35, Trafton et al. further teach (Figs. 5-8) adjacent guide surfaces at approximately straight angles with each other in one of the lateral side and/or the support wall.  

Allowable Subject Matter
Claims 3, 9, 29 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites, in particular, “the integrated circuit contact pads are provided laterally between the needle receiving liquid channel portion and the respective key pen to allow a data connector to pass between the liquid channel and the key pen”. Claim 9 recites, in particular, “a pair of key pens each key pen at an opposite lateral side of the needle receiving channel portion, one of the key pens extending at the same side of the needle receiving liquid channel portion as the integrated circuit, with the integrated circuit extending laterally between the needle receiving liquid channel portion and said one of the key pens to allow a data connector to pass through between the needle receiving liquid channel portion and said one of the key pens, so that a distance between said one of the key pens and the needle receiving liquid channel portion is greater than the distance between the opposite key pen and the needle receiving liquid channel portion”. Claim 16 recites, in particular, “a surface of the base wall from which the key pen projects is approximately perpendicular to the needle insertion direction and perpendicular to a virtual reference plane in or along which the contact pad surfaces extend”. Claim 29 recites, in particular, “a further virtual reference plane offset from and parallel to the first virtual reference plane at the opposite side of the virtual reference plane with respect to the integrated circuit, wherein the further virtual .
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        
/HUAN H TRAN/Primary Examiner, Art Unit 2853